774 N.W.2d 324 (2009)
Lititia BOND, Personal Representative of the Estate of Norma Jean Blocker, Deceased, Plaintiff-Appellant, and
Blue Cross Blue Shield of Michigan, Intervening Plaintiff,
v.
Adam COOPER, M.D., Kristen McDaniel, D.O., and Botsford General Hospital, Defendants-Appellees.
Docket No. 138653. COA No. 273315.
Supreme Court of Michigan.
November 4, 2009.

Order
On order of the Court, the application for leave to appeal the March 3, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and the order of the Oakland Circuit Court granting the defendants' motion for summary disposition, and we REMAND this case to the Oakland Circuit Court for reconsideration in light of Bush v. Shabahang, 484 Mich. 156, 772 N.W.2d 272 (2009), and Potter v. McLeary, 484 Mich. 397, 774 N.W.2d 1 (2009).